    Case: 1:12-cr-00851 Document #: 231 Filed: 03/08/21 Page 1 of 5 PageID #:1055




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )
       vs.                                 )       Case No. 12 CR 851-3
                                           )
LEWIS HALL                                 )


                         MEMORANDUM OPINION AND ORDER
MATTHEW F. KENNELLY, District Judge:

       Lewis Hall was arrested in or about August 2012 on a heroin distribution charge,

and he has been in custody continuously since that date—over eight and one-half years

at this point. This followed a 2006 federal narcotics conviction on which he served over

four years prior to his release in July 2010.

       In the present case, Hall pled guilty in November 2013. In his plea agreement,

Hall admitted that he had conspired with several others to possess heroin with intent to

distribute. Specifically, Hall traveled from Ohio to Joliet, Illinois in August 2012 to pick

up a very large quantity of heroin. He and a co-defendant gave about $330,000 to the

suppliers and were given about five and one-half kilograms of heroin in return. Hall was

arrested before he could distribute the heroin.

       Hall's criminal history included two prior felony narcotics convictions (including

the 2006 federal conviction), a domestic violence conviction, and a state misdemeanor

narcotics conviction from 2011. For these reasons, and because he was on supervised

release at the time of his offense in the present case, Hall's criminal history category

under the Sentencing Guidelines was V. His offense level was 31. The advisory range

under the Guidelines was 168 to 210 months. The Court imposed a below-range
    Case: 1:12-cr-00851 Document #: 231 Filed: 03/08/21 Page 2 of 5 PageID #:1056



sentence of 132 months, partly to avoid an unwarranted disparity with a co-defendant's

anticipated sentence and partly because the Court believed a within-range sentence

would be excessive in any event.

       Hall, who is now 46 years old, is currently serving his term of imprisonment at

FCI Elkton. As indicated earlier, he has been in custody for over eight and one-half

years. According to the Bureau of Prisons website, his anticipated release date is in

November 2021, about eight months from now.

       Hall has filed a pro se motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). He cites his health condition; the risks he faces due to the coronavirus

pandemic; and adverse conditions over the past year at FCI Elkton, which suffered a

very serious outbreak of coronavirus disease among inmates. In addition, Hall was

participating in the Residential Drug Abuse Program and likely would have received a

reduction of his term of incarceration for that reason, were it not for the fact that the

program was suspended at FCI Elkton due to conditions resulting from the pandemic.

Hall also cites his participation in numerous self-improvement programs while

incarcerated.

       The government was directed to file a response to the motion, but it did not do

so. The Court noted this in an order and concluded that the government had forfeited

filing a response. The government did not seek reconsideration of that order.

       Hall's motion is filed under section 603(b) of the First Step Act, which amended

18 U.S.C. § 3582(c)(1)(A) to provide a greater role for courts in determining whether to

reduce a defendant's sentence based on "extraordinary and compelling reasons"

warranting a reduction. As amended, and as applicable here, the statute provides that

       [t]he court may not modify a term of imprisonment once it has been
                                               2
    Case: 1:12-cr-00851 Document #: 231 Filed: 03/08/21 Page 3 of 5 PageID #:1057



      imposed except that—

      (1) in any case—

      (A)         the court, upon motion of the Director of the Bureau of Prisons,
      or upon motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant's behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant's facility, whichever is
      earlier, may reduce the term of imprisonment (and may impose a term of
      probation or supervised release with or without conditions that does not
      exceed the unserved portion of the original term of imprisonment), after
      considering the factors set forth in section 3553(a) to the extent that they
      are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction;

      ...

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

      It appears that Hall has satisfied the statute's administrative exhaustion

requirement. In addition, the Court concludes that there are "extraordinary and

compelling reasons" that permit a sentence reduction, including a heart condition that is

documented in his presentence report, combined with the other factors cited above.

      The Court also concludes that a reduction of Hall's sentence would be "consistent

with applicable policy statements issued by the Sentencing Commission." The policy

statements issued by the Sentencing Commission even before the passage of the First

Step Act included an open-ended provision broad enough to cover the circumstances

argued by Hall. See U.S.S.G. § 1B1.13, app. note 1(D). See, e.g., United States v.

Reyes, No. 04 CR 970, 2020 WL 1663129, at *2 (N.D. Ill. Apr. 3, 2020) (Leinenweber,

J.); cf. United States v. Gunn, No. 20-1959, 2020 WL 6819355, at *2 (7th Cir. Nov. 20,

2020) (court may rely on pre-First Step Act policy statements by Sentencing Commission
                                             3
    Case: 1:12-cr-00851 Document #: 231 Filed: 03/08/21 Page 4 of 5 PageID #:1058



in determining what constitutes an extraordinary and compelling reason warranting

release).

       Finally, section 3582(c)(1)(A) requires the Court to consider the factors regarding

imposition of an appropriate sentence set forth in 18 U.S.C. § 3553(a). These include

Hall's history and characteristics; the nature and circumstances of his crimes; due

consideration of the seriousness of the crimes; promoting respect for the law; providing

just punishment; affording adequate deterrence; protecting the public from further crimes

by Hall; and providing him with any necessary services and treatment.

       Hall is very close to the end of his term of incarceration. He has served over eight

and one-half years in prison. This sufficiently accounts for the seriousness of his crime.

The Court also believes that the amount of time that Hall has served to date is just as

likely as the originally-imposed sentence to deter him and others from committing crimes

in the future. The Court concludes that the interests of justice and the relevant factors

under section 3553(a) warrant a reduction of Hall's sentence to time served, with one

condition. Specifically, because the reduction will eliminate the "halfway house" time

that Hall otherwise would serve at the end of his sentence, the Court will amend the

conditions of supervised release to add a condition of six months of home detention with

location monitoring.

                                       Conclusion

       For the reasons stated above, the Court grants defendant Lewis Hall's motion for

compassionate release [222]. The Court reduces the defendant's prison sentence to

time served. This reduction is conditioned upon amendment of the judgment to add a

term of supervised release requiring Hall to serve the first six months of his supervised

release on home detention. Compliance with this condition shall be monitored by a form
                                              4
    Case: 1:12-cr-00851 Document #: 231 Filed: 03/08/21 Page 5 of 5 PageID #:1059



of location monitoring technology selected at the discretion of the probation officer, and

the defendant shall abide by all technology requirements. All other previously imposed

conditions of supervised release will remain as-is. In addition, the defendant's release

from the Bureau of Prisons is stayed for fourteen days from the date of this order, so

that he may be quarantined prior to his release. The Clerk will prepare an amended

judgment and commitment order.

Date: March 8, 2021

                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge




                                              5
